DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 12/31/21, amended claim(s) 1 and 15, and canceled claim(s) 3 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-2, 6-8, 10-11, and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,762,130 to Fogarty et al. (hereinafter “Fogarty”) in view of U.S. Patent Application Publication No. 2002/0091352 to McGuckin.
For claim 1, Fogarty discloses a method of sampling blood in vivo from within a length of a blood vessel (Abstract), the method comprising:
introducing a vascular catheter (10b) into a blood vessel (26) (see col. 4, lines 29-32), the vascular catheter having an elongate body section (unlabeled, but as can be seen in Figs. 7 and 8) provided with a plurality of longitudinally spaced blood collection ports (31b and both 38’s shown in Figs. 7 and 8) for collecting discrete blood samples within the body of the catheter (col. 4, lines 15-17 and 33-37);
deploying at least one first mixing element (18b, 42, and/or 44), the at least one mixing element being disposed at successive elongate positions upstream of at least a first one of the plurality of blood collection ports (as can be seen in Fig. 7), radially outwardly of the elongate body section to interfere with a boundary layer of the blood flow adjacent the blood vessel’s wall and to divert blood flow circumferentially around the blood vessel (as can be seen in Fig. 7) (also see col. 4, lines 24-29), the at least one first mixing element being disposed at a number of different radial positions around the elongate body section to interfere with different parts of the blood flow’s cross section so as to mix the blood flow (as can be seen in Fig. 7) (also see col. 4, lines 24-29); and then
collecting the discrete blood flow samples at the plurality of blood collection ports at the same time for subsequent analysis (col. 4, lines 33-37).
Fogarty does not expressly disclose that the catheter is introduced over a guidewire.
However, McGuckin teaches introducing a catheter over a guidewire (20) (see Fig. 11) (para [0068]).

Fogarty and McGuckin do not expressly disclose the at least one first mixing element is a plurality of mixing elements.
However, it would have been obvious to a skilled artisan to modify Fogarty such that the at least one first mixing element is a plurality of mixing elements because it has been held that the mere duplication of parts have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One example of not producing a new and unexpected result would be to separate 18b somewhere in the middle of the spiral shape (thus turning the 1 mixing element into 2 mixing elements) because that wouldn’t affect the shape/function of 42 or 44.
For claim 2, Fogarty further discloses wherein the deploying comprises deploying the first plurality of mixing elements such that circumferentially diverted blood flow from each mixing element, except the blood flow circumferentially diverted from the most downstream of the first plurality of mixing elements, flows downstream into the mixing element at the next elongate position (see Fig. 7 in view of col. 4, lines 24-27).
For claim 6, Fogarty further discloses wherein the deploying comprises deploying the first plurality of mixing elements such that they collectively extend circumferentially around the elongate body section in substantially all radial directions (as can be seen in Fig. 7).
For claim 7, Fogarty further discloses wherein the deploying comprises deploying the first plurality of mixing elements to cause rotation and opposing counter-rotation of the blood flow around the vascular catheter at different elongate positions along the elongate body section (see 42 and/or 44 
For claim 8, Fogarty further discloses wherein the deploying comprises deploying the first plurality of mixing elements such that each mixing element is angled relative to a longitudinal axis of the elongate body section so as to direct the blood flow in a predetermined spiral direction (as can be seen in Fig. 2).
For claim 10, Fogarty further discloses wherein said introducing a vascular catheter comprises introducing a vascular catheter comprising a plurality of lumens extending internally along the elongate body section (as can be seen in Fig. 7, i.e., lumens of elements 34), each of the plurality of lumens being coupled to a respective one of the blood collection ports (as can be seen in Fig. 7).
For claim 11, Fogarty, as modified, further discloses collecting a discrete sample of unmixed blood at a second one of the plurality of blood collection ports positioned upstream of the first plurality of mixing elements (san cab be seen in Figs. 7-8).
For claim 15, Fogarty discloses a method of sampling blood in vivo from within a length of a blood vessel (Abstract), the method comprising:
introducing a vascular catheter (10b) into a blood vessel (26) (see col. 4, lines 29-32), the vascular catheter having an elongate body section (unlabeled, but as can be seen in Figs. 7 and 8) provided with a plurality of longitudinally spaced blood collection ports (31b and both 38’s shown in Figs. 7 and 8) for collecting discrete blood flow samples within the body of the catheter (col. 4, lines 15-17 and 33-37);
deploying at least one first mixing element (18b, 42, and/or 44), the at least one mixing element being disposed at successive elongate positions upstream of at least a first one of the plurality of blood collection ports (as can be seen in Fig. 7), radially outwardly of the elongate body section to interfere with a boundary layer of the blood flow adjacent the blood vessel’s wall and to divert blood flow 
collecting the discrete blood flow samples at the plurality of blood collection ports at the same time for subsequent analysis (col. 4, lines 33-37).
Fogarty does not expressly disclose that the catheter is introduced over a guidewire.
However, McGuckin teaches introducing a catheter over a guidewire (20) (see Fig. 11) (para [0068]).
It would have been obvious to a skilled artisan to modify Fogarty such that the catheter is introduced over a guidewire, in view of the teachings of McGuckin, for the obvious advantage of “direct[ing] the catheter to the desired position” (see para [0068] of McGuckin).
Fogarty and McGuckin do not expressly disclose the at least one first mixing element is a group of mixing elements.
However, it would have been obvious to a skilled artisan to modify Fogarty such that the at least one first mixing element is a group of mixing elements because it has been held that the mere duplication of parts have no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One example of not producing a new and unexpected result would be to separate 18b somewhere in the middle of the spiral shape (thus turning the 1 mixing element into 2 mixing elements) because that wouldn’t affect the shape/function of 42 or 44.
For claim 16, Fogarty further discloses collecting a discrete sample of unmixed blood at a second one of the plurality of blood collection ports positioned upstream of the first group of mixing elements (see 31b in Fig. 7).
Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogarty in view of McGuckin, and further in view of U.S. Patent Application Publication No. 2006/0064009 to Webler et al. (hereinafter “Webler”).
For claim 4, Fogarty and McGuckin do not expressly disclose wherein the deploying comprises deploying the first plurality of mixing elements to sequentially separate, rotate and re-combine the blood flow so as to effect mixing across a radius of the blood vessel.
However, Webler teaches a plurality of mixing elements to sequentially separate, rotate and re-combine the blood flow so as to effect mixing across a radius of the blood vessel (see 1536A, 1536B, and/or 1536C in Fig. 15).
It would have been obvious to a skilled artisan to modify Fogarty wherein the deploying comprises deploying the first plurality of mixing elements to sequentially separate, rotate and re-combine the blood flow so as to effect mixing across a radius of the blood vessel, in view of the teachings of Webler, as another way to mix the blood in the blood vessel.
For claim 5, Fogarty and McGuckin do not expressly disclose wherein the deploying comprises deploying the first plurality of mixing elements such that each mixing element splits the blood flow in two.
However, Webler teaches deploying the first plurality of mixing elements such that each mixing element splits the blood flow in two (see 1536A, 1536B, and/or 1536C in Fig. 15).
It would have been obvious to a skilled artisan to modify Fogarty wherein the deploying comprises deploying the first plurality of mixing elements such that each mixing element splits the blood flow in two, in view of the teachings of Webler, as another way to mix the blood in the blood vessel.
Claim(s) 9 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogarty in view of McGuckin, and further in view of WO 2006/126002 to Owen et al. (hereinafter “Owen”).
For claim 9, Fogarty and McGuckin do not expressly disclose analyzing the discrete blood flow samples collected at the respective blood collection ports to determine a data profile of the concentration levels of one or more biomarkers along the length of the blood vessel.
However, Owen teaches analyzing the discrete blood flow samples collected at the respective blood collection ports to determine a data profile of the concentration levels of one or more biomarkers along the length of the blood vessel (page 2, lines 8-11 and 16-18; col. 2, line 32 – col. 3, line 2; page 7, lines 13-16 and 28-32; and page 7, line 33 – page 8, line 2).
It would have been obvious to a skilled artisan to modify Fogarty to include analyzing the discrete blood flow samples collected at the respective blood collection ports to determine a data profile of the concentration levels of one or more biomarkers along the length of the blood vessel, in view of the teachings of Owen, for the obvious advantage of detecting the presence of a pathological site or for other diagnostic purposes.
For claim 13, Fogarty and McGuckin do not expressly disclose analyzing the discrete blood flow samples to obtain biomarker data.
However, Owen teaches analyzing the discrete blood flow samples to obtain biomarker data (page 2, lines 8-11 and 16-18; col. 2, line 32 – col. 3, line 2; page 7, lines 13-16 and 28-32; and page 7, line 33 – page 8, line 2).
It would have been obvious to a skilled artisan to modify Fogarty to include analyzing the discrete blood flow samples to obtain biomarker data, in view of the teachings of Owen, for the obvious advantage of detecting the presence of a pathological site or for other diagnostic purposes.
For claim 14, Fogarty and McGuckin do not expressly disclose capturing an image of the blood vessel, processing the image and the biomarker data, and displaying the image overlaid with the biomarker data.

It would have been obvious to a skilled artisan to modify Fogarty to include capturing an image of the blood vessel, processing the image and the biomarker data, and displaying the image overlaid with the biomarker data, in view of the teachings of Owen, for the obvious advantage of detecting the presence of a pathological site or for other diagnostic purposes.
Claim(s) 1, 12, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fogarty in view of McGuckin, and further in view of U.S. Patent No. 3,955,573 to Hansen et al. (hereinafter “Hansen”).
For claim 1, Fogarty discloses a method of sampling blood in vivo from within a length of a blood vessel (Abstract), the method comprising:
introducing a vascular catheter (10b) into a blood vessel (26) (see col. 4, lines 29-32), the vascular catheter having an elongate body section (unlabeled, but as can be seen in Figs. 7 and 8) provided with a plurality of longitudinally spaced blood collection ports (31b and both 38’s shown in Figs. 7 and 8) for collecting discrete blood samples within the body of the catheter (col. 4, lines 15-17 and 33-37);
deploying at least one first mixing element (18b, 42, and/or 44), the at least one mixing element being disposed at successive elongate positions upstream of at least a first one of the plurality of blood collection ports (as can be seen in Fig. 7), radially outwardly of the elongate body section to interfere with a boundary layer of the blood flow adjacent the blood vessel’s wall and to divert blood flow circumferentially around the blood vessel (as can be seen in Fig. 7) (also see col. 4, lines 24-29), the at least one first mixing element being disposed at a number of different radial positions around the 
collecting the discrete blood flow samples at the plurality of blood collection ports at the same time for subsequent analysis (col. 4, lines 33-37).
Fogarty does not expressly disclose that the catheter is introduced over a guidewire.
However, McGuckin teaches introducing a catheter over a guidewire (20) (see Fig. 11) (para [0068]).
It would have been obvious to a skilled artisan to modify Fogarty such that the catheter is introduced over a guidewire, in view of the teachings of McGuckin, for the obvious advantage of “direct[ing] the catheter to the desired position” (see para [0068] of McGuckin).
Fogarty and McGuckin do not expressly disclose the at least one first mixing element is a plurality of mixing elements.
However, Hansen teaches wherein at least one mixing elements is a plurality of mixing elements (see 32 in Figs. 2) (alternatively, see 42 in Fig. 3).
It would have been obvious to a skilled artisan to modify Fogarty such that the at least one first mixing element is a plurality of mixing elements, in view of the teachings of Hanse, to mix the blood more.
For claim 12, Fogarty and McGuckin do not expressly disclose deploying a second plurality of mixing elements, at successive elongate positions upstream of at least a third one of the plurality of blood collection ports but downstream of the first plurality of mixing elements and the first blood collection port.
However, Fogarty, as modified, further discloses deploying the at least one first mixing element(s) at successive elongate positions upstream of at least a third one of the plurality of blood collection ports (i.e., upstream of 38) but downstream of a first blood collection port (i.e., 31b).

It would have been obvious to a skilled artisan to modify Fogarty to include deploying a second plurality of mixing elements, at successive elongate positions upstream of at least a third one of the plurality of blood collection ports but downstream of the first plurality of mixing elements and the first blood collection port, in view of the teachings of Fogarty and Hanse, for the obvious advantage of customizing the mixing pattern to a particular application.
For claim 15, Fogarty discloses a method of sampling blood in vivo from within a length of a blood vessel (Abstract), the method comprising:
introducing a vascular catheter (10b) into a blood vessel (26) (see col. 4, lines 29-32), the vascular catheter having an elongate body section (unlabeled, but as can be seen in Figs. 7 and 8) provided with a plurality of longitudinally spaced blood collection ports (31b and both 38’s shown in Figs. 7 and 8) for collecting discrete blood flow samples within the body of the catheter (col. 4, lines 15-17 and 33-37);
deploying at least one first mixing element (18b, 42, and/or 44), the at least one mixing element being disposed at successive elongate positions upstream of at least a first one of the plurality of blood collection ports (as can be seen in Fig. 7), radially outwardly of the elongate body section to interfere with a boundary layer of the blood flow adjacent the blood vessel’s wall and to divert blood flow circumferentially around the blood vessel (as can be seen in Fig. 7) (also see col. 4, lines 24-29), the at least one first mixing element being disposed at a number of different radial positions around the elongate body section to interfere with different parts of the blood flow’s cross section so as to mix the blood flow (as can be seen in Fig. 7) (also see col. 4, lines 24-29); and then

Fogarty does not expressly disclose that the catheter is introduced over a guidewire.
However, McGuckin teaches introducing a catheter over a guidewire (20) (see Fig. 11) (para [0068]).
It would have been obvious to a skilled artisan to modify Fogarty such that the catheter is introduced over a guidewire, in view of the teachings of McGuckin, for the obvious advantage of “direct[ing] the catheter to the desired position” (see para [0068] of McGuckin).
Fogarty and McGuckin do not expressly disclose the at least one first mixing element is a group of mixing elements.
However, Hansen teaches wherein at least one mixing elements is a plurality of mixing elements (see 32 in Figs. 2) (alternatively, see 42 in Fig. 3).
It would have been obvious to a skilled artisan to modify Fogarty such that the at least one first mixing element is a group of mixing elements, in view of the teachings of Hanse, to mix the blood more.
For claim 17, Fogarty and McGuckin do not expressly disclose a second group of mixing elements, at successive elongate positions upstream of at least a third one of the plurality of blood collection ports but downstream of the first group of mixing elements and the first blood collection port.
However, Fogarty, as modified, further discloses deploying the at least one first mixing element(s) at successive elongate positions upstream of at least a third one of the plurality of blood collection ports (i.e., upstream of 38) but downstream of a first blood collection port (i.e., 31b).
Additionally, Hansen teaches a first group of mixing elements (2 of 32 in Fig. 2) (alternatively, 2 of 42 in Fig. 3) and a second group of mixing elements (another 2 of 32 in Fig. 2) (alternatively, another 2 of 42 in Fig. 3), where the second group of mixing elements are at successive elongate positions downstream of the first group of mixing elements (see Figs. 2 and/or 3).
.
Response to Arguments
Applicant’s arguments filed 12/31/21 have been fully considered, but they are not persuasive.
Fogarty expressly discloses “it is sufficient to provide a single sealing loop, either at the distal or proximal end of the balloon” (col. 4, lines 24-29).  In this configuration, where the sealing loop 42 exists at the distal end, but the sealing loop 44 is not present, or vice versa, then blood will be mixed by 18b because the spiral portion of 18b will only be closed off on one side (i.e., not both sides), and the blood will be able to enter from the other side that is not closed off.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791